Citation Nr: 0843052	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-13 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In a March 2005 decision, the RO 
granted service connection for the veteran's PTSD and 
assigned a 30 percent disability rating, effective November 
18, 2004.  In May 2006, the RO increased his disability 
evaluation for PTSD to 50 percent, effective November 18, 
2004.  


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
PTSD does not result in occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals that interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
his ability to function independently, appropriately and 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; or an inability to establish and 
maintain effective relationships.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection for 
PTSD.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's service records and VA treatment 
records, and afforded him with formal VA psychiatric 
examinations in March 2005 and March 2007.  There is no 
indication that the veteran is receiving private treatment 
for his PTSD or that the condition has worsened since the 
March 2007 examination, and thus the Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

In March 2005, the RO granted service connection for PTSD and 
assigned a 30 percent rating under DC 9411.  Subsequently, in 
a May 2006 rating decision, the RO increased the veteran's 
disability evaluation for PTSD to 50 percent.  To support his 
claim for a higher initial evaluation for PTSD, the veteran 
cites his continuing struggle with social and occupational 
impairment, deficiencies in thought and judgment, and 
feelings of depression and anxiety.

In March 2005, the veteran was afforded a VA psychiatric 
examination.  The examiner noted that he had reviewed the 
veteran's pertinent history and discussed his in-service 
combat stressors, as well as his relevant medical and 
occupational history.  The examiner indicated that the 
veteran was well oriented and well connected to the topic of 
conversation during the interview and described him as candid 
and cooperative.  The veteran reported having distressing 
memories, nightmares, flashbacks, depression, trouble 
sleeping, irritable and angry outbursts, difficulty sleeping, 
hypervigilance, survivor guilt, difficulty with 
relationships, and suicidal ideation.  The veteran denied any 
homicidal ideation.

The examiner observed that the veteran had worked as a 
painter for Western Electric from 1971 to 1981 and as a 
General Motors inspector since 1981, with no time lost and no 
excess leave.  The veteran reported that he had been 
unhappily married to his first wife from 1969 to 1985, and as 
a result of this relationship, had three children and four 
grandchildren that he had very little contact with in the 
past year; he married his current wife in 1995, with whom he 
reported having a stable relationship as she had less 
problems than his prior wife.  He stated that he had no close 
friends, and although he went to church twice a week, he did 
not socialize there.  The examiner reported that the 
veteran's activities of daily living were moderately 
impaired, noting that his main hobbies were reading the Bible 
and religious books and watching television; he had not gone 
fishing in nine years and reported that he got bored 
frequently.  The veteran reported that he hit his prior wife, 
but had not been violent towards his current wife other than 
slamming doors in his home and occasionally snapping at her.  
The mental status examination was essentially negative for 
any psychiatric symptoms aside from poor socialization 
ability, depression, suicidal ideation, disturbed sleep, and 
excessive worry.  

Based on his review of the veteran's history, the interview 
of the veteran and the results of mental status and 
psychiatric testing, the examiner diagnosed the veteran as 
having chronic PTSD and a depressive disorder not otherwise 
specified.  Subsequent to offering his impression, he 
estimated that the veteran's Global Assessment of Functioning 
(GAF) score was 55, which he explained reflected moderate to 
serious symptoms.

VA treatment records dated from May 2005 to April 2006 
indicate that the veteran has been undergoing psychiatric and 
psychological treatment, which improved his PTSD 
symtomatology.  When the veteran first began treatment in May 
2005, his GAF score was a 43 and he got very emotional 
regarding his in-service trauma.  After several sessions, 
however, this score improved to 51 within a month, with the 
veteran beginning to take anti-depressive and anti-anxiety 
medication; he was noted to have a brighter and euthymic 
mood, with no hallucinations, delusions, or suicidal or 
homicidal ideation.  By September 2005, a VA doctor noted 
that the veteran was doing better and that the antidepressant 
medication was making him less emotional; he assigned the 
veteran a GAF score of 65.  The veteran had a slight 
remission of symptomatology in January 2006, when he reported 
that he continued to struggle with nightmares, had trouble 
sleeping, and felt emotionally distanced from his wife, who 
would not longer sleep in the same bed as him because of his 
nightmares and screaming in his sleep.  At that time, a VA 
psychologist assigned the veteran a GAF score of 51 and a VA 
psychiatrist assigned him a GAF score of 41.  These symptoms 
improved slightly by April 2006, however, when the VA doctor 
noted that the veteran was not suicidal, homicidal, 
delusional, or hallucinatory, although he did become anxious 
and emotional when discussing his in-service trauma and had a 
depressed mood and affect; the doctor assigned him a GAF 
score of 51.  

In November 2005, a VA doctor submitted a letter, in which 
she reported that the veteran had been undergoing treatment 
since April 2005 and was continuing to have difficulty 
maintaining relationships with family and friends due to his 
patterns of isolation and avoidance.  She also reported that 
the veteran had problems with depression, self-esteem, trust, 
decreased concentration, emotional numbness, and sleeping.  
The doctor reported that the veteran had been recommended for 
in-patient treatment to resolve his issues and was currently 
participating in symptom reducing counseling.  Finally, based 
on her sessions with the veteran, the doctor assigned the 
veteran a GAF score of 50, which she explained represented 
serious impairment in social functioning and minimal 
impairment in occupational functioning.  

In March 2007, the veteran was afforded another VA 
psychiatric examination. The examiner noted that she had 
reviewed the veteran's pertinent history and discussed his 
relevant military, medical, and occupational history.  The 
examiner indicated that the veteran was in a nervous mood 
during the interview and described him as clean and neatly 
groomed, casually dressed, and cooperative but constricted.  
The veteran reported having recurrent and intrusive 
recollections of events and nightmares, intense psychological 
and physiological distress when exposed to triggers, 
diminished interest in activities, difficulty sleeping, anger 
outbursts, and difficulty concentrating.  He also stated that 
he felt irritable frequently and was hypervigilent.  The 
veteran denied having panic attacks, homicidal ideation, or 
suicidal ideation.

The examiner observed that the veteran had formerly worked as 
an assembly line worker, but had retired in December 2006 due 
to back surgery, problems with his shoulder, arthritis, and 
lack of sleep due to his PTSD.  The veteran reported being 
happily married for over ten years and having three grown 
children, which he got along with fairly well.  He also 
reported that he was socially constricted.  The examiner 
noted that the veteran went fishing as a hobby.  Upon inquiry 
regarding any obsessional rituals, the veteran stated that he 
was concerned with cleanliness.  The mental status 
examination was essentially negative for any psychiatric 
symptomatology.  

Based on her review of the veteran's history, the interview 
of the veteran and the results of mental status and 
psychiatric testing, the examiner diagnosed the veteran as 
having chronic PTSD and recurrent major depression.  
Subsequent to offering her impression, she estimated that the 
veteran's Global Assessment of Functioning (GAF) score was 
58, which she explained reflected mild to moderate symptoms.  
The examiner also stated that the veteran's PTSD did not 
cause total occupational or social impairment or deficiencies 
in judgment, thinking, family relations, work, mood, or 
school; but did cause an occasional decrease in work 
efficiency due to difficulty concentrating.   

Finally, the veteran's wife submitted two statements in 
December 2007 regarding the veteran's symptomatology, 
indicating that he was hopeless and isolated, had mood 
swings, felt anxious and depressed, had difficulty 
maintaining relationships, and had trouble sleeping due to 
nightmares and sleepwalking.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt is resolved in favor of the veteran.  See 38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

The veteran's PTSD is evaluated as 50 percent disabling under 
DC 9411.  Under that code, a 50 percent evaluation is 
warranted for PTSD when the disorder causes occupational and 
social impairment, with reduced reliability and productivity, 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 evaluation requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals that interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and an inability to establish 
and maintain effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

After a careful review of the lay and medical evidence of 
record, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
initial evaluation in excess of 50 percent for his PTSD.  

In reaching this determination, the Board points out that the 
March 2005 VA examination report reflects that the veteran 
was oriented to time, date, and place, and there is no 
indication that he suffers from obsessional rituals that 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic; or 
neglect of personal appearance and hygiene.  Although the 
veteran reported some suicidal ideation at the 2005 
examination, there have been no suicide attempts and no 
instances of self harm, and he specifically denied any 
homicidal ideation.  Additionally, while he reported hitting 
his prior wife, he denied any acts of violence towards his 
current wife of over ten years, indicating that he does not 
have impaired impulse control.  Similarly, the March 2007 
examination report reflects that the veteran was clean and 
neatly groomed, and that he specifically denied having panic 
attacks, homicidal ideation, or suicidal ideation.  The 2007 
mental status examination was essentially negative for any 
psychiatric symptomatology, such as intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic; spatial 
disorientation; or neglect of personal appearance and 
hygiene.  While the veteran was noted to be concerned with 
cleanliness, there was no indication that this interfered 
with his routine activities.  Additionally, while the veteran 
has been diagnosed with depression, the 2007 examination 
revealed that he had no suicidal ideation and his anti-
depressant drugs were noted to be helping control his 
emotions during VA treatment.  Regarding his ability to 
maintain effective relationships, while the veteran has 
reported that he does not socialize, his wife has indicated 
that he is socially isolated, and the VA examiners have 
reported that the veteran is social impaired, he has 
maintained his marriage for over ten years and he has 
reported having a fairly good relationship with his three 
children.  Further, although the veteran retired in December 
2006 for medical reasons, he was continuously employed for 40 
years prior, with no excess leave.  Significantly, the 2007 
examiner reported that the veteran's PTSD did not cause total 
occupational or social impairment, nor deficiencies in 
judgment, thinking, family relations, work, mood, or school, 
although it did cause an occasional decrease in work 
efficiency due to difficulty concentrating.  

In addition, the 2005 VA examiner estimated that the 
veteran's GAF score was 55 and the 2007 examiner estimated 
that the veteran's GAF score was 58.  Similarly, although VA 
treatment records reveal GAF scores as low as 43 when he 
first began treatment, and as high as 65, his GAF score has 
more consistently been estimated to be 51.  According to the 
Fourth Edition (DSM-IV) of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, GAF scores of 51 to 60 reflect moderate symptoms 
such as flat affect and circumstantial speech, and occasional 
panic attacks, or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

Finally, the Board notes that in his statements, the veteran 
does not contend that he has psychiatric symptomatology 
consistent with an evaluation in excess of 50 percent.  
Therefore, although the Board acknowledges the veteran's 
decorated and valorous military service during the Vietnam 
War, based on the March 2005 and March 2007 VA examiners' 
findings and conclusions, including their estimate of the 
veteran's GAF score, coupled with his psychiatric 
symptomatology as demonstrated during VA treatment, the 
preponderance of the evidence is against entitlement to an 
initial evaluation in excess of 50 percent.  

This determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's PTSD reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of an evaluation higher than 50 percent on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The 
disability does not result in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations) or frequent periods of hospitalization, or 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of these factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


